an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Woodard, J.), entered April 21, 2008, which, upon an order of the same court entered March 20, 2008, granting the defendants’ motion for summary judgment dismissing the complaint, is in favor of the defendants and against her dismissing the complaint. The notice of appeal from the order is deemed a notice of appeal from the judgment (see CPLR 5512 [a]).
*896Ordered that the judgment is affirmed, with costs.
“[A] landowner must act as a reasonable [person] in maintaining his [or her] property in a reasonably safe condition in view of all the circumstances, including the likelihood of injury to others, the seriousness of the injury, and the burden of avoiding the risk” (Basso v Miller, 40 NY2d 233, 241 [1976] [internal quotation mark omitted]; see Peralta v Henriquez, 100 NY2d 139, 144 [2003]; Cupo v Karfunkel, 1 AD3d 48, 51 [2003]). The defendants established, prima facie, that the alleged accident and resulting injuries sustained by the plaintiff were not proximately caused by any negligence on their part in failing to maintain the premises in a safe condition. In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment.
The plaintiff’s remaining contention is without merit. Prudenti, PJ., Miller, Eng and Belen, JJ., concur.